Citation Nr: 1517943	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-19 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchitis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a heart disorder (claimed as a heart murmur).


REPRESENTATION

Appellant represented by:	Ronald Sykstus, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to March 1967 and from October 1983 to February 1984.  He had additional service in the Alabama Army National Guard from December 1979 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board notes that the Veteran's appeal originally included the issue of entitlement to an initial rating in excess of 10 percent for tinnitus; however, the Veteran did not submit a substantive appeal for that particular issue following the issuance of a June 2013 statement of the case.  See 38 C.F.R. § 20.202.  In fact, the Veteran specifically limited his July 2013 VA Form 9 to the issues listed on title page.  Accordingly, the issues of entitlement an initial rating in excess of 10 percent for tinnitus no longer remains in appellate status, and no further consideration is required.

In April 2014, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in Virtual VA reveals VA treatment records and a transcript of the April 2014 hearing.  The remaining documents are duplicative of the evidence in the paper claims file.  The Veteran's VBMS file contains no documents.  To the extent that the Virtual VA evidence is relevant to the claims on appeal, the AOJ will have the opportunity to review such evidence on remand.

The underlying merits of the claims for service connection for bronchitis and bilateral hearing loss, as well as the claim for service connection for a cardiac condition, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1980 rating decision, the RO previously considered and denied the Veteran's claim of service connection for bronchitis.

2.  The Veteran was notified of the April 1980 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 
 
3.  The evidence received since the April 1980 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for bronchitis. 


CONCLUSIONS OF LAW

1.  The April 1980 rating decision, which denied service connection for bronchitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2014). 

2.  The evidence received subsequent to the April 1980 rating decision is new and material, and the claim for service connection for bronchitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Board observes that the Veteran's claim of service connection for bronchitis was previously considered and denied by the RO in a rating decision dated in April 1980.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2014).

In February 2010, the Veteran essentially requested that his claim of service connection for bronchitis be reopened.  

The evidence of record at that time of the rating decision in April 1980 included the Veteran's service treatment records.  In that decision, the RO noted that the Veteran received treatment for acute bronchitis during service, but his separation examination did not show that the condition existed at the time of his discharge from service.

The evidence associated with the claims file subsequent to the April 1980 rating decision includes various VA examination reports, VA treatment notes, private treatment notes, and testimony from the April 2014 hearing.  The majority of this evidence is certainly new, in that it was not previously of record and is not cumulative or redundant of the evidence already considered.  With regard to whether the evidence is material, the Board notes that the new evidence includes current evidence of diagnoses of bronchitis, a March 1997 private chest x-ray showing pleural and parenchymal abnormalities consistent with pulmonary asbestosis, and the Veteran's reports that he was exposed to asbestos in a VA treatment note dated in March 2005, as well as during a VA respiratory examination in March 2003.  As such, the evidence relates to an unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection bronchitis.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bronchitis is reopened.


REMAND

The record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  In September 1993, the RO mailed a request for SSA records.  However, it does not appear that any further attempts have been made to obtain the records on which a SSA decision was based.  Thus, on remand, any available records from SSA should be requested.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the Board finds that additional medical opinions are needed in this case.  
The Veteran was afforded a VA respiratory examination in connection with his claim for service connection for bronchitis in March 2003.  During the examination, the Veteran complained of coughing and shortness of breath.  He has stated that he was diagnosed with acute bronchitis while he was stationed in Germany in 1966 and that he has had intermittent symptoms of coughing and shortness of breath since that time.  A chest x-ray showed no acute lung disease, and pulmonary function tests showed no obstruction by spirometry.  The examiner noted that lung volumes with gas trapping were suggestive of mild obstruction, "possibly due to neuromuscular disease or poor compliance with the test."  He also noted that the findings might be due to "poor effort" on the part of the Veteran.  Nevertheless, the examiner diagnosed the Veteran with chronic bronchitis.  However, he did not provide an opinion on whether the disorder may be related to the Veteran's military service.

The Veteran was also provided a VA audiology examination in July 2010.  During the examination, the Veteran reported that he had noise exposure as a military police officer stationed in Germany from 1966 to 1969.  Specifically, he stated that he was exposed to the firing of shoulder anti-tank guns, grenade launchers, and M-60 machine gun fire without hearing protection.  In addition, he indicated that he was exposed to noise from planes and diesel trucks during his service in the Alabama Army National Guard.  He also believed that he injured his ear while he was being flown to training classes during his National Guard service.  The VA examiner noted that there were no hearing tests in the claims file from the Veteran's National Guard service; therefore, he reported that he was unable to determine without resort to mere speculation that the noise exposure from the Veteran's National Guard service caused his current hearing loss.  Accordingly, the Board finds that the Veteran's complete service treatment records, to include any available National Guard records, should be obtained to verify whether he may have had hearing loss in service.

The July 2010 VA examiner also noted that loud noise could cause a high frequency hearing loss, and the Veteran's hearing loss was profound in the high frequency that was "more severe than what [was] expected from aging."  However, medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102.

The Board further notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a heart murmur.  In a January 1967 separation examination report, the examining medical officer noted that the Veteran had an "apical systolic grade 2 heart murmur."  During a November 1988 VA general medical examination, the examiner noted that the Veteran's past medical history was remarkable for "heart disease."  In addition, private treatment notes document episodes of atrial fibrillation.  Therefore, on remand, the Veteran should be provided a VA heart examination to determine the nature and etiology of any heart disorder that may be present.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records. 
 
2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bronchitis, bilateral hearing loss, and any heart disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

3.  The AOJ should secure the Veteran's complete service treatment records, to include any available records from the Alabama Army National Guard.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current bronchitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current respiratory disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In particular, the examiner should consider the March 1997 private chest x-ray showing pleural and parenchymal abnormalities consistent with pulmonary asbestosis and the Veteran's reports that he was exposed to asbestos in a VA treatment note dated in March 2005, as well as during a VA respiratory examination in March 2003.  In addition, the examiner should note that, during the March 2003 examination, the Veteran reported that he worked with chemicals in the industrial sector from 1969 to 1979 and that he came into contact with asbestos during that period of time.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should refer the Veteran's claims file to the July 2010 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has bilateral hearing loss that manifested in service or that is otherwise causally or etiologically related to his military service, including noise exposure.  

In rendering this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

The examiner should specifically consider a November 1988 VA general medical examiner's notation that the Veteran had abnormal hearing that was "questionably related to some medication he received in the hospital"; the Veteran's report during the March 2003 VA general medical examination that he began noticing his hearing loss in 1987 following "nerve damage"; an August 2004 VA treatment note, in which the Veteran's wife stated that the Veteran had nerve damage to his ears and the Veteran's report that ear infections aggravated his long-standing hearing loss; a March 2005 VA treatment note in which the Veteran stated that a reaction to medication following a 1985 surgery caused "sudden" hearing loss; and a June 2013 VA otolaryngology consultation in which the Veteran described military noise exposure and post-service noise exposure from work in a factory.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The Veteran should be afforded a VA examination to determine the nature and etiology of any heart disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The examiner should identify all current heart disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

8.  The AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

9.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his attorney should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


